Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 19, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00998-CV


                 IN THE INTEREST OF A.A.J.C., A CHILD,




                   On Appeal from the 257th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-63482


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 5, 2014. On February
12, 2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.